DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 9 April 2021 are acknowledged and entered.

For clarity of the record, Examiner notes that the previous Office Action (Non-Final Rejection) contained a typographical error, stating “Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.”   The original application contained Claims 1-20, not 21.  Therefore, the previous Office Action should have stated “Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.”   

By this Amendment, the Applicant amended claims 15-17, and added claim 21. Claims 1-17 and 21 remain pending in the application. 

Drawings
The corrected drawings filed 9 April 2021 are accepted, and the corresponding objection is hereby withdrawn.  

Response to Arguments
In the Response to Arguments filed 4 April 2021, Applicant has not traversed Examiner’s Official notice in the previous Office Action that Applicant’s disclosures describe a “pneumatic cylinder” as is commonly known across the engineering arts, to include tire mounting, de-mounting, and inflation, and that Applicant’s claims and limitations of an “actuator” that includes a “liner” are well-known; the “actuator” being a pneumatic cylinder, and the “liner” simply being the outside covering of said pneumatic cylinder.  
Therefore, the above statement of these disclosures as being well known in the art per the previous Office Action is taken as an admission of prior art.

Applicant’s arguments, see pages 10-12, filed 4 April 2021, with respect to the previous rejection(s) of claim(s) 1 -17,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues (pg 11) that Vaninger and Duquesne, either separately or in combination, fail to teach "blowing a gas under pressure through an inflation valve into a chamber delimited by the tyre and by the rim" per Claims 1 and 11.  
Examiner respectfully disagrees, noting that while Vaninger may not explicitly express the term “blowing a gas under pressure through an inflation valve”, Vaninger’s teachings nonetheless provide such a method.  Regardless, Duquesne explicitly teaches "blowing a gas under pressure through an inflation valve into a chamber delimited by the tyre and by the rim".  Both rationales are explained in the following paragraphs (bold highlights provided for clarity).



-  “The tools 114, 116, and the bead pressing devices 117 serve to supply sufficient tire insertion or removal forces at the correct angle and location with respect to the tire 108 such that the bead 118 of the tire 108 is forced out of or onto a bead seat on the wheel rim 106. (Col 6, lines 58-62)”

- “While exemplary tire changing tools 114, 116, and bead pressing devices 117 are illustrated, still other tire changing tools and devices may be provided and used for bead breaking, tire mounting and/or demounting, locating a valve stem or other purposes. Such other tools may be provided in addition to or in lieu of the tools 114, 116 and bead pressing devices 117 as depicted. (Col, 6 line 62 – Col 7, line 3)”

- “Still other features of the machine may be provided, such as tire inflation systems and the like familiar to those in the art. (Col 8, lines 62-64).

Therefore, the teachings of Vaninger describe, to one of ordinary skill in the art, a method of and apparatus for inflating a tire.  Examiner contends that the phrase “tire inflation systems and the like familiar to those in the art” would include standard inflation systems that blow air through standard tire valves.
	
Regardless, Duquesne explicitly teaches "blowing a gas under pressure through an inflation valve into a chamber delimited by the tyre and by the rim" as mentioned above.
	



	- "This device moreover also makes use of the conventional device used for inflating tires and which is connected to the wheel valve in order to bring the tire up to the desired pressure. (Col 2, lines 17-20)"

-  "To this pipe 30, which on the one hand opens up into bore 18, a flexible hose 31 has on the other hand been connected, the other end of which is fitted to the wheel valve in order to be able to bring the tire up to its required pressure. (Previously Cited, Col 3, lines 19-23)"

-  "Simultaneously a pull is exerted on lever 36 so that cylinder 34 is pushed in and that opening 35 is located along the extension of the channel of feed pipe 30. In this way air is admitted to the interior of tire A through hose 31 which has previously been connected to the wheel valve, so that the tire can be brought up to the required pressure. (Previously Cited, Col 4 line 5-11)"

- "1. A device for inflating tubeless pneumatic tires on valved wheel rims...and a fitting on said air inflation hose being capable of connection to the wheel rim valve. (Claim 1)"

As shown, the combination of Vaninger and Duquesne teaches a method and apparatus for "blowing a gas under pressure through an inflation valve into a chamber delimited by the tyre and by the rim" as claimed by Applicant and the objection is upheld.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7, 10-11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaninger (US 8,985,178) in view of Duquesne (US 3,866,654), and in further view of Onuma (US 4,506,708).
Regarding Claim 1, Vaninger discloses a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, where the tyre (Fig. 1b, 108) is mounted on a corresponding wheel rim (106), the rim being fixed to a wheel-holder unit (104) of the tyre changing apparatus (Col 5, lines 16-21), where the tyre includes a first bead (Fig 3, 118), a first sidewall (216), a second bead (118 and Examiner's annotations), a second sidewall (Examiner's annotations) and a tread (108)) and where the rim (106) includes an outside surface (Examiner's annotations), a first flange (Item 220) and a first rib (Item 222), where the first flange and the first rib jut out radially from the outside surface and are axially spaced from each other to define a first seat for the first bead (Fig 3, 218 and Column 12, lines 55-64), placing the tool (Fig 6c, 116 and Fig 8, item 306) at an operating position, where one end of it is positioned axially between the first flange and the first rib (Examiner's annotations) and radially between the outside surface of the rim and the tyre tread (Examiner's annotations), where the first bead is interposed between the tool and the second bead (Examiner's annotations).

    PNG
    media_image1.png
    760
    602
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    540
    607
    media_image2.png
    Greyscale



Further regarding Claim 1,  Vaninger teaches the claimed invention, to include a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool (Col 6, lines 58-62), comprising blowing a gas under pressure through an inflation valve into a chamber delimited by the tyre and by the rim (Col 8, lines 62-64, wherein standard “tire inflation systems and the like familiar to those in the art” are used to inflate the tire via the inflation valve), while keeping the tool at the operating position during blowing 
Further regarding Claim 1,  in the interests of compact prosecution, Examiner further notes Duquesne teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, comprising blowing a gas under pressure through an inflation valve (Col 2, lines 17-20, Col 4, lines 5-11, Claim 1, and Examiner’s Annotations) into a chamber delimited by the tyre and by the rim (Duquesne, Examiner's annotations), while keeping the tool at the operating position during blowing, so that a portion of the first sidewall of the tyre is pressed against the end of the tool (Duquesne, Col 3, line 31 - Col 4, line 11)

    PNG
    media_image3.png
    767
    490
    media_image3.png
    Greyscale

The advantages of Duquesne's teachings include a method requiring very simple construction, is relatively cheap, very easy to handle and is suitable for all wheel diameters, without requiring any 
Further regarding Claim 1, Vaninger as modified above teaches the claimed invention, but does not specifically mention removing the tool from the operating position (although an inherency argument for this step could be argued, in that a tool must be removed in order to complete any inflation operation and return the tire to service.).  
Regardless, Onuma, teaches a method comprising removing the tool from the operating position (Column 3, lines 26-30).  The advantages of Onuma's teachings include allowing the tire to be returned to service on the vehicle.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Onuma’s teachings to Vaninger’s modified disclosures in order to gain the advantages of returning the tire to service on the vehicle.
Regarding Claim 2, Vaninger as modified above teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein, when the tool is at the operating position, the tool (Vaniniger, 116) faces the first sidewall of the tyre (Fig 6c, Examiner's annotations).
Regarding Claim 3, Vaninger as modified above teaches discloses a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein, when the tool is at the operating position, the end of the tool (Vanniger, 116) is positioned radially between an annular edge of the first rib (222) and the tyre tread (108 and Col 16, lines 20-40).
Regarding Claim 4, Vaninger as modified above teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein, when the tool is at the operating position, the end of the tool (Vanniger, 116) is positioned radially between the annular edge of the first rib (222) and an annular edge of the first flange (106 and Col 16, lines 20-40).
Regarding Claim 6, Vaninger as modified above teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein the tyre changing apparatus includes an actuator, including a liner in which there slides a rod connected to the tool (Vanniger, 116), wherein during the step of blowing, the liner of the actuator is pressurized in order to keep the tool at the operating position (Per the previous Office Action, the description of a pneumatic cylinder to include an actuator and pressurized liner is admitted Prior Art).
Regarding Claim 7, Vaninger as modified above teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein, when the pressure in the chamber reaches a threshold value, the liner is depressurized and the first sidewall of the tyre is pressed against the tool (Vanniger, 116), causing the tool to be removed from the operating position (Per the previous Office Action, the description of a pneumatic cylinder to include an actuator and pressurized liner is admitted Prior Art).
Regarding Claim 10, Vaninger as modified above teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein, in the presence of the tool, the first sidewall is pressed against the end of the tool and thus abuts or rests on the end of the tool (Fig 6c, Examiner's annotations).
Regarding Claim 11, Vaninger discloses an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, wherein the wheel has an axis of rotation (Examiner's annotations) and the tyre includes a first bead (Fig 3, 118), a first sidewall (216), a second bead (118 and Examiner's 
Duquesne, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising an inflation unit (Col 2, lines 17-20, Item 23, and Col 3, lines 6-13), having an active configuration, where it is configured to blow a gas into a chamber delimited by the tyre and the rim (Fig 1 in its entirety) through an inflation valve (Item 31, Col 4, lines 5-11, Claim 1, and Examiner’s Annotations) of the tyre, and an inactive configuration, where gas is prevented from escaping from the inflation unit (Fig 2 in its entirety and Col 4, lines 5-11, wherein lever 36 is biased in a closed configuration); wherein the apparatus includes an operating configuration in which the tool is at the operating position and the inflation unit is, at the same time, in the active configuration (Col 3, line 31 - Col 4, line 11, which details the entire inflation process).
The advantages of Duquesne's teachings include a method requiring very simple construction, is relatively cheap, very easy to handle and is suitable for all wheel diameters, without requiring any adaptation of the device or any further manipulation of the wheel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Duquesne’s teachings to Vaninger’s disclosures by adding this specific tool to Vaninger’s disclosed “tire inflation systems and 
Regarding Claim 14, Vaninger as modified above teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising a pneumatic actuator (Vaninger, 116) configured to move the tool from the rest position to the operating position, wherein the actuator includes a liner, in which there slides a rod that supports a the tool (Vaninger, Column 10 lines 31-37) and wherein the inflation unit is selectively connectable to the liner of the actuator to pressurize it at a pressure equal to a pressure inside the chamber (Duquesne, Item 23 and Col 3, lines 6-13).  Per the previous Office Action, the description of a pneumatic cylinder to include a pneumatic actuator and pressurized liner is admitted Prior Art.
Regarding Claim 21, Vaninger as modified above teaches a method for inflating a tyre wherein removing the tool (Vaninger, 116 and Examiner’s annotations) from the operating position limits a distance travelled by the first bead (Fig. 6c, Examiner’s annotations) toward the first flange (Examiner’s annotations) under the pressure exerted by the gas in the chamber to less than an axial distance separating the first flange from the first rib (Examiner’s annotations).

    PNG
    media_image4.png
    847
    859
    media_image4.png
    Greyscale



Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaninger as modified by Duquesne and Onuma, and in further view of Brahler (US 7,267,155).
Regarding Claim 8, Vaninger as modified above is silent on a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein the tool has an outside surface made of a material having sound absorption properties.
Brahler, however, teaches a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein the tool has an outside surface made of a material having sound absorption properties (Fig 8, Items 46 and 50, and Col 6, line 63 - Col 7, line 2, wherein Brahler's disclosure of felt and rubber are the same as Applicant's disclosed preferred materials, and therefore provide the same sound absorption properties).
Further regarding Claim 8, in the interests of compact prosecution, Examiner notes It would have been obvious to one having ordinary skill in the art at the time the invention was made to make any or all of the outside surface of the tool out a material having sound absorption properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The advantages of Brahler's teachings include protecting the wheel and rim surfaces, in addition to noise reduction.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Brahler’s teachings to Vaninger’s modified disclosures in order to gain the advantages of protecting the wheel and rim surfaces, in addition to noise reduction.  
Regarding Claim 9, Vaninger as modified above is silent on a method for inflating a tyre by means of a tyre changing apparatus equipped with a tool, wherein the tool includes at least a portion made of a material having sound absorption properties.

Further regarding Claim 9, in the interests of compact prosecution, Examiner notes It would have been obvious to one having ordinary skill in the art at the time the invention was made to make any or all of the outside surface of the tool out a material having sound absorption properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The advantages of Brahler's teachings include protecting the wheel and rim surfaces, in addition to noise reduction.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Brahler’s teachings to Vaninger’s modified disclosures in order to gain the advantages of protecting the wheel and rim surfaces, in addition to noise reduction.  
Regarding Claim 13, Vaninger as modified above is silent on an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, wherein the tool has an outside surface which is made of a material having sound absorption properties.
Brahler, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, wherein the tool has an outside surface made of a material having sound absorption properties (Fig 8, Items 46 and 50, and Col 6, line 63 - Col 7, line 2, wherein Brahler's disclosure of felt and rubber are the same as Applicant's disclosed preferred materials, and therefore provide the same sound absorption properties).
Further regarding Claim 13, in the interests of compact prosecution, Examiner notes It would have been obvious to one having ordinary skill in the art at the time the invention was made to make any or all of the outside surface of the tool out a material having sound absorption properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The advantages of Brahler's teachings include protecting the wheel and rim surfaces, in addition to noise reduction.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Brahler’s teachings to Vaninger’s modified disclosures in order to gain the advantages of protecting the wheel and rim surfaces, in addition to noise reduction.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vaninger as modified by Duquesne and Onuma, and in further view of Mueller (US 3,461,938).
Regarding Claim 12, Vaninger as modified above is silent on an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, wherein the tool includes an elastic element having a first end connected to the end of the tool and a second end connected to a rod which supports the tool, so as allow the end of the tool to move closer to the rod under a compressive action of the elastic element.
Mueller, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, wherein the tool includes an elastic element (Fig 5, item 11) having a first end connected to the end of the tool (Item 6) and a second end connected to a rod which supports the tool (Examiner's annotations), so as allow the end of the tool to move closer to the rod under a compressive action of the elastic element.

    PNG
    media_image5.png
    475
    510
    media_image5.png
    Greyscale


The advantages of Mueller's teachings include high speed fully automated tire mounting and inflating.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Mueller’s teachings to Vaninger’s modified disclosures in order to gain the advantages of high speed fully automated tire mounting and inflating.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vaninger as modified by Duquesne and Onuma, and in further view of Corgi '558 (US PG Pub 2011/0100558) and Peinelt (US 7,506,671).
Regarding Claim 15, Vaninger as modified above teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising a control unit (Vaninger, Fig 3, item 152 and Col 9, line 114 and Col 4, lines 1-4).
Further regarding Claim 15, Vaninger as modified above  is silent on an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising  a pressure sensor configured to measure the pressure of the chamber and connected to the control unit to send it a pressure signal representing the pressure of the chamber.
Corghi '558, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising a pressure sensor (25 and para 168) configured to measure the pressure of the chamber and connected to the control unit (29 and para 103) to send it a pressure signal representing the pressure of the chamber (para 55).
The advantages of Corghi's teachings include ensuring the tire is inflated to the correct pressure.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Corghi’s teachings to Vaninger’s modified disclosures in order to gain the advantages of correct inflation pressure.
Further regarding Claim 15, Vaninger is silent on an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising a discharge valve connected to the liner of the actuator and able to be switched between an open position, in which the liner of the actuator is open onto an outside atmosphere, and a closed position, in which the liner of the actuator is isolated from the outside atmosphere; wherein the control unit is programmed to control switching of the discharge valve from the closed to the open position as a function of the pressure signal.
Peinelt, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising  a discharge valve connected to the liner of the actuator and 
The advantages of Peinelt's teachings include ensuring the tire is inflated to the correct pressure.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Peinelt’s teachings to Vaninger’s modified disclosures in order to gain the advantages of correct tire inflation pressure.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vaninger as modified by Duquesne and Onuma, and in further view of Clasquin (US 9,073,394).
Regarding Claim 16, Vaninger as modified above is silent on an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising an interface configured to receive as a setting a threshold parameter representing a threshold pressure, wherein the control unit is programmed to control switching of the discharge valve from the closed to the open position as a function of the pressure signal and of the threshold parameter.
Clasquin, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising an interface (120) configured to receive as a setting a threshold parameter representing a threshold pressure, wherein the control unit (120) is programmed to control switching of the discharge valve from the closed to the open position as a function of the pressure signal and of the threshold parameter (Col 5, lines 37-45 and Col 33 lines 49-57).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vaninger as modified by Duquesne and Onuma, and in further view of Vignoli (US 8,943,880).
Regarding Claim 17, Vaninger is silent on an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising a camera configured to capture an image representing a position of the first flange and a position of the first rib, and connected to the actuator to place the tool at the operating position as a function of the position of the first flange and of the position of the first rib.
Vignoli, however, teaches an apparatus for mounting and demounting a tyre to and from a corresponding rim of a wheel, comprising a camera (73) configured to capture an image representing a position of the first flange and a position of the first rib, and connected to the actuator (72 and Col 2, lines 53-59) to place the tool at the operating position as a function of the position of the first flange and of the position of the first rib (Col 3, lines 36-38 and Col 4, lines 18-23).
The advantages of Vignoli's teachings include providing information regarding the internal state of the wheel, in addition to tool navigation.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vignoli’s teachings to Vaningers disclosures in order to gain the advantages of providing information regarding the internal state of the wheel, in addition to tool navigation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753


/Timothy P. Kelly/Primary Examiner, Art Unit 3753